DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/12/2022 is acknowledged.  The claim amendment has been entered.  The drawing replacement has been fully reviewed and is not accepted because: 1) replaced Figs. 4-5 appear to include new structural features than what are shown in original drawings, such as the stripe structures and zones in a top portion of the upper; and 2) Fig. 5 is not labelled as prior art.  Therefore, the drawing replacement filed on 10/12/2022 will not be entered.  
	Claims 1-23 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 10/12/2022.
Drawings
The drawings are objected to under 37 CFR 1.84(b).  Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications.  Further, the photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.  The subject matter of this application admits of illustration by photographs in at least Figs. 1 and 4-5; however, the structural details of the shoe upper structures, especially zone boundaries, are indiscernible in Figs. 1 and 4-5.  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 421 in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "wherein the first zone comprises a polygonal shape and includes a first corner on a medial side of the upper, a second corner on a lateral side of the upper, and an edge extending between the first corner and the second corner";
In claim 11, there is no antecedent basis in the specification for "wherein the first zone comprises a polygonal shape and includes a first corner on a medial side of the upper, a second corner on a lateral side of the upper, and an edge extending between the first corner and the second corner";
Claim Objections
Claim 8 is objected to because of the following informalities:
claim 8 has been amended compared with the original claim 8 filed 06/04/2020.  The status identifier should be "Currently Amended" instead of "Original".
Appropriate correction is required. 
Applicant is advised that should claim(s) 7 and/or 8 be found allowable, claim(s) 7 and/or 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate respectively thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 11-19 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 11 recites the limitation "wherein the first zone comprises a first yarn and the first tubular textile layer comprises a second yarn, wherein the first yarn is more resilient than the second yarn, and includes a first corner on a medial side of the upper, a second corner on a lateral side of the upper, and an edge extending between the first corner and the second corner", which renders the claim indefinite.  It is unclear which structure, whether "the first zone" or "the first tubular textile layer" includes "a first corner", "a second corner" and "an edge".  For examination purposes, the examiner has interpreted that the first zone includes a first zone, a second zone and an edge as recited.
The remaining claims each depend from a rejected base claim and are likewise rejected.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-14 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dean (US 2019/0159550 A1).
Regarding claim 1, Dean discloses an upper for a shoe (an upper 2 for a shoe; figs. 1A-1B, 3A-3C; paras. 0050, 0059), the upper comprising a first tubular textile layer (first tubular knitted textile portion 6; figs. 1A-1B, 3A-3C; para. 0051) and a second tubular textile layer (second tubular textile portion 8; figs. 1A-1B, 3A-3C; para. 0051), wherein the first tubular textile layer is at least partially surrounded by the second tubular textile layer (the first portion 6 is folded into the second portion 8, therefore is surrounded by the second portion 8; figs. 1A-1B, 3A-3C; para. 0052) thus forming an internal textile layer (by the first portion 6; figs. 1A-1B, 3A-3C; para. 0052) and an external textile layer (by the second portion 8; figs. 1A-1B, 3A-3C; para. 0052); 
wherein the first tubular textile layer (the first portion 6; fig. 3A; para. 0059) comprises a first zone (a zone in the collar region comprising a lateral portion and a medial portion connected at a rear of the shoe upper; see annotated fig. 3C; para. 0059), the first zone comprises a first yarn (the collar region comprising at least a first yarn as formed by knitting; paras. 0055, 0059); and 
wherein the first tubular textile layer comprises a second yarn (at least a second yarn made of a more rigid material in another area; fig. 3A; para. 0059).
	wherein the first zone comprises a polygonal shape (the first zone is selected to have a rectangular band shape; see annotated fig. 3C which shows a half of the first zone at a lateral side or a medial side) and includes a first corner on a medial side of the upper (the medial portion comprising a first corner; see annotated fig. 3C), a second corner on a lateral side of the upper (the lateral portion comprising a second corner; see annotated fig. 3C), and an edge extending between the first corner and the second corner (see annotated fig. 3C).
	 Dean does not explicitly disclose wherein the first yarn is more resilient than the second yarn.  However, Dean does disclose that the collar of the upper comprising an elastic yarn (the collar region comprising an elastic yarn; paras. 0055, 0059), which is more resilient than the second yarn (an elastic yarn is more resilient than a more rigid yarn according to Applicant's definition in paragraph 0011 of the instant specification); and the first zone constitutes a major portion of the inner layer of the collar (see fig. 3A and annotated fig. 3C).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the first yarn to be the elastic yarn, in order to provide the collar with uniform resilience, thereby facilitating easy donning and doffing through the shoe opening and also preventing possible deformation after use.
Regarding claim 2, Dean discloses the upper of claim 1, and further discloses wherein the first yarn comprises an elastic yarn (the first yarn is elastic; para. 0059).
Regarding claim 3, Dean discloses the upper of claim 1, and further discloses wherein at least a part of the first tubular textile layer or the second tubular textile layer is knitted (the first and second portions 6, 8 are formed as a unitary knitted tubular textile; figs. 1A, 3A, paras. 0050-0051).
Regarding claim 4, Dean discloses the upper of claim 1, and further discloses wherein the polygonal shape of the first zone comprises less than 20 corners (a rectangular shape comprising four corners; see annotated fig. 3C).
Regarding claim 5, Dean discloses the upper of claim 1, and further discloses wherein the first tubular textile layer and the second tubular textile layer are manufactured as a one-piece element (the first and second portions 6, 8 are formed as a unitary knitted tubular textile; figs. 1A, 3A, paras. 0050-0051).
Regarding claim 6, Dean discloses the upper of claim 5, and further discloses wherein the first tubular textile layer is folded into the second tubular textile layer or the second tubular textile layer is at least partially folded over the first tubular textile layer (the first portion 6 is folded into the second portion 8; figs. 1A-1B, 3A-3C; para. 0052).
Regarding claim 7, Dean discloses the upper of claim 1, and further discloses wherein the first zone is at least located at an instep area, a heel area, a collar area (in a collar area as addressed for claim 1; see annotated fig. 3C), or a throat area of the first tubular textile layer of the upper.
Regarding claim 8, Dean discloses the upper of claim 1, and further discloses wherein the first zone forms at least a part of a collar region of the first tubular textile layer of the upper (in a collar area as addressed for claim 1; see annotated fig. 3C).
Regarding claim 9, Dean discloses the upper of claim 1, and further discloses wherein the first zone is at least connected to a collar region of the first tubular textile layer of the upper (the first zone forms a portion of the shoe collar and connects to a remaining collar region of first layer 6; see annotated fig. 3C).
Regarding claim 10, Dean discloses an upper according to claim 1, and further discloses a shoe (fig. 17A; paras. 0047, 0075) comprising the upper (fig. 17A; paras. 0047, 0075).
Regarding claim 11, Dean discloses a method of manufacturing an upper for a shoe (para. 0002; claim 18), the method comprising: 
manufacturing a first tubular textile layer (first tubular knitted textile portion 6; figs. 1A-1B, 3A-3C; para. 0051; claim 18) comprising a first zone (a zone in the collar region comprising a lateral portion and a medial portion connected at a rear of the shoe upper; see annotated fig. 3C; para. 0059), wherein the first zone comprises a polygonal shape (the first zone is selected to have a rectangular band shape; see annotated fig. 3C which shows a half of the first zone at a lateral side or a medial side); and 
manufacturing a second tubular textile layer (second tubular textile portion 8; figs. 1A-1B, 3A-3C; para. 0051); and 
surrounding at least partially the first tubular textile layer with the second tubular textile layer (the first portion 6 is folded into the second portion 8, therefore is surrounded by the second portion 8; figs. 1A-1B, 3A-3C; para. 0052; claim 18); 
wherein the first zone comprises a first yarn (the collar region comprising at least a first yarn as formed by knitting; paras. 0055, 0059) and the first tubular textile layer comprises a second yarn (at least a second yarn made of a more rigid material in another area; fig. 3A; para. 0059), wherein the first zone includes a first corner on a medial side of the upper (the medial portion comprising a first corner; see annotated fig. 3C), a second corner on a lateral side of the upper (the lateral portion comprising a second corner; see annotated fig. 3C), and an edge extending between the first corner and the second corner (see annotated fig. 3C). 
	 Dean does not explicitly disclose wherein the first yarn is more resilient than the second yarn.  However, Dean does disclose that the collar of the upper comprising an elastic yarn (the collar comprising an elastic yarn; paras. 0055, 0059), which is more resilient than the second yarn (an elastic yarn is more resilient than a more rigid yarn according to Applicant's definition in paragraph 0011 of the instant specification); and the first zone constitutes a major portion of the inner layer of the collar (see fig. 3A and annotated fig. 3C).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the first yarn to be the elastic yarn, in order to provide the collar with uniform resilience, thereby facilitating easy donning and doffing through the shoe opening and also preventing possible deformation after use.
Regarding claim 12, Dean discloses the method of claim 11, and further discloses wherein the first yarn comprises an elastic yarn (the first yarn is elastic; para. 0059).
Regarding claim 13, Dean discloses the method of claim 11, and further discloses wherein manufacturing the first tubular textile layer and manufacturing the second tubular textile layer further comprises knitting at least a part of the first tubular textile layer or the second tubular textile layer (unitarily knitted; paras. 0051, 0055; claim 18).
Regarding claim 14, Dean discloses the method of claim 11, and further discloses wherein manufacturing the first tubular textile layer and manufacturing the second tubular textile layer further comprises knitting at least 40 % of the first tubular textile layer or the second tubular textile layer (the entire first and second tubular portions 6 and 8 are knitted; figs. 1A, 3A; para. 0051; claim 18).
Regarding claim 16, Dean discloses the method of claim 11, and further discloses the method further comprising manufacturing the first tubular textile layer and the second tubular textile layer as a one-piece element (the first and second portions 6, 8 are formed as a unitary knitted tubular textile; figs. 1A, 3A, paras. 0050-0051); and folding the first tubular textile layer into the second tubular textile layer or folding the second tubular textile layer at least partially over the first tubular textile layer (the first portion 6 is folded into the second portion 8; figs. 1A-1B, 3A-3C; para. 0052).
Regarding claim 17, Dean discloses the method of claim 11, and further discloses the method further comprising locating the first zone at least at an instep area, a heel area, a collar area (in a collar area as addressed for claim 1; see annotated fig. 3C) or a throat area of the first tubular textile layer of the upper.
Regarding claim 18, Dean discloses the method of claim 11, and further discloses the method further comprising forming at least a part of a collar region of the first tubular textile layer of the upper with the first zone (as addressed for claim 1; see annotated fig. 3C).
Regarding claim 19, Dean discloses the method of claim 11, and further discloses the method further comprising connecting the first zone at least to a collar region of the first tubular textile layer of the upper (the first zone forms a portion of the shoe collar and connects to a remaining collar region of first layer 6 by unitarily knitting; fig. 3A; paras. 0051, 0059).
Regarding claim 20, Dean discloses a method of manufacturing a shoe comprising: manufacturing an upper according to claim 11 (as addressed above for claim 11); and attaching a sole to the upper (para. 0061).
Regarding claim 21, Dean discloses the upper of claim 1, and further discloses wherein the first zone is completely covered by the second tubular textile layer (the first portion 6 is folded into the second portion 8, therefore is completely covered by the second portion 8; figs. 1A-1B, 3A-3C; para. 0052).  
Regarding claim 22, Dean discloses the upper of claim 1, and further discloses wherein the first zone forms at least a part of a collar region of the first tubular textile layer of the upper (as addressed for claim 1; see annotated fig. 3C).  
Regarding claim 23, Dean discloses the method of claim 11, and further discloses wherein the first zone is completely covered by the second tubular textile layer (the first portion 6 is folded into the second portion 8, therefore is completely covered by the second portion 8; figs. 1A-1B, 3A-3C; para. 0052).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dean (US 2019/0159550 A1) in view of Gautier (US 2017/0181501 A1).
Regarding claim 15, Dean discloses the method of claim 11.  Dean does not disclose wherein manufacturing the first tubular textile layer comprising the first zone further comprises, incorporating the first zone into the first tubular textile layer by an intarsia knitting technique.  However, Gautier teaches a method of manufacturing a shoe upper comprising knitting a textile layer including different zones (a method of knitting a sleeve 41 for a shoe upper; figs. 1,3; paras. 0036, 0045, 0047), wherein manufacturing the first tubular textile layer comprising a first zone comprises, incorporating the first zone into the textile layer by an intarsia knitting technique (two knitting zones are joined to one another using the intarsia knitting technique; para. 0047).  e first textile layer having a polygonal shape (a rectangular shape; see fig. 1A; para. 0145).  Dean and Gautier are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the method as disclosed by Dean, with wherein manufacturing the first tubular textile layer comprising the first zone further comprises, incorporating the first zone into the first tubular textile layer by an intarsia knitting technique as taught by Gautier, in order to use a simple and easy knitting technique to join different zones in the textile layer.  

    PNG
    media_image1.png
    362
    962
    media_image1.png
    Greyscale

Annotated Fig. 3C from US 2019/0159550 A1

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Applicant's arguments with respect to the amended claims 1-23 have been fully considered but are moot in view of the new grounds of rejection as discussed supra.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732